Title: To George Washington from Sir James Jay, 12 July 1782
From: Jay, Sir James
To: Washington, George


                  
                     Copy
                     Dear Sir
                     London July 12. 1782.
                  
                  Permit me to request your attention to a young gentleman, an acquaintance of mine, who was taken with Lord Cornwallis, and, as I am informed, is now at York Town.  The Person I mean is Capt. Eld of the British Guards, a very worthy, deserving young fellow.  His father is a gentleman of character, fortune, respectable connexions; and has been friendly to America from the beginning of the controversy.
                  The favour I would particularly request of your Excellency in his behalf is, that if partial exchanges are made, Captain Elds may take place among the first: and that in the mean time every reasonable indulgence may be granted him.  Since my arrival here I have been informed that Capt. Eld writ to me soon after he became a prisoner.  This must have been long before I was taken myself.  His Letters however never reached me, or I should have immediately applied to your Excellency in his favour.
                  As it is probable that you will not receive a Copy of the Pamphlet containing the Speeches in Parliament on the celebrated Question of American Independence, by the way of Holland or France so soon as you would do by the present opportunity, I shall inclose one with this Letter: not doubting but politeness on the one hand, and a just sense of the folly of stopping in one channel what will be conveyed by other hands through many, though perhaps a little later, will prevail with the Secretary of State, to whose Office I send all my Letters for America to be examined, sealed and forwarded, to suffer it to pass.  I remain, with great esteem and respect, Your Excellency’s Most Obt & humble Servt
                  
                     James Jay.
                  
               